Citation Nr: 0637859	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 based on convalescence following left knee 
surgery by VA in April 5, 2001.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1992 to August 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a left 
knee disability and entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.30 based on 
convalescence following left knee surgery by VA in April 
2001, because at the time of the surgery service connection 
was not in effect for a left knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

In November 2002, the veteran filed a claim of service 
connection for left knee disability and for a convalescence 
rating following the left knee surgery by VA in April 2001.  

In a rating decision in April 2005, the RO granted service 
connection for the left knee disability, effective November 
19, 2002, date of receipt of claim, and denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Notice of the rating 
decision was mailed in June 2005.  

At the hearing in May 2006, the veteran expressed 
disagreement with the assignment of November 19, 2002, as the 
effective date of service connection for the left knee 
disability and the denial of the total disability rating 
based on individual unemployability.  As the transcript was 
reduced to a writing and as the hearing was held within one-
year of the notice of the rating decision in 2005, the 


writing constitutes a timely notice of disagreement to the 
effective date for service connection for a left knee 
disability and the denial of a total disability rating. 
Gallegos v. Gober, 14 Vet. App. 50 (2000).

Because the adjudication of the claim for an effective date 
prior to November 9, 2002, for service connection for a left 
knee disability would have an impact on the claim for a 
temporary total disability rating under 38 C.F.R. § 4.30, the 
matters are inextricably intertwined.  So, the Board is 
deferring adjudication of the claim for a temporary total 
disability rating under 38 C.F.R. § 4.30 because of the 
pending claim for an earlier effective date for service 
connection for a left knee disability. 

Also as the RO has not had the opportunity to respond the 
notice of disagreement, the claims must be remanded.   
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action. 

1. Ensure VCAA notice in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Issue a statement of the case on the 
claim for an earlier effective date for 
the grant of service connection for a 
left knee disability and the claim for a 
total disability rating.  After the 
statement of the case is issued, the 
veteran must timely perfect an appeal of 
any claim he wants to have the Board 
review. 

3. Whether or not the veteran perfects an 
appeal as to the other issues, the claim 
for a temporary total disability rating 
must be returned to the Board and, if 
necessary, readjudicated if there is a 
change in the effective date. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

